Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 09/05/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐6 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano et al., (EP 0101249 A2), herein referred to as “Sunano,” in view of Harada et al., (US 20180136157 A1), herein referred to as “Harada.”
Regarding Claim 1, Sunano discloses: A gas sensing device (Abstract discloses a gas sensor), comprising: a substrate (Abstract and fig.2(a) disclose a substrate 1); a plasma treatment layer formed on said insulation layer (page 8, lines 21-25 disclose the well-known process of plasma spray coating; the plasma spray coating is spray-coated onto a electrically insulative substrate); a metal electrode disposed on said plasma treatment layer (Abstract and fig. 2(a) disclose electrodes 2 and 2’; fig. 2(a) disclose that the electrodes are mounted to substrate; since plasma spray coating coats the substrate, the electrodes are therefore disposed on the plasma treatment layer); and a sensing layer formed on a surface of said plasma treatment layer and said metal electrode (Abstract and fig. 2(a) disclose “a layer 3 of a sensitive material formed on an electrically insulating substrate 1 and electrodes 2,2’”; since plasma spray coating coats the substrate, the sensing layer is therefore formed on the electrodes and the plasma treatment layer as shown in fig. 2(a)).   Sunano is silent on an insulating layer formed on said substrate.
Harada discloses:  an insulating layer formed on said substrate ([0051] and fig. 1 disclose an insulating film 104 (i.e. insulating layer) formed on p-type layer 101; [0065] discloses that p-type layer 101 is a substrate).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Sunano with Harada.  This would have been obvious because the combination provides electrical insulation between the electrodes and the substrate and ground surfaces to increase proper performance of the sensor and minimize electrical faults/failures.
Regarding Claim 2, Sunano with Harada discloses The device of claim 1 as discussed above. Sunano further discloses: wherein a material of said plasma treatment layer is halide (page 9, lines 13-14 discloses that the plasma spray coating is a film; page 9, lines 22-23  disclose that the film can be a halide). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Sunano with Harada discloses The device of claim 2 as discussed above. Sunano further discloses: wherein said halide is carbon tetrafluoride (CF4) (page 9, lines 13-14 discloses that the plasma spray coating is a film; page 9, lines 22-23  disclose that the film can be a halide; It can be seen as evidenced in [0062] of Hsieh et al., (US 20180078782 A1),  CF4 is a halide; one of ordinary skill in the art is capable of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP §2143-E)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Sunano with Harada discloses The device of claim 1 as discussed above. Harada further discloses: wherein a material of said sensing layer is a two-dimensional material ([0051] and fig. 1 disclose “A portion of the graphene film 105 is exposed from the protective film 109 and is exposed to gas” and is therefore the sensing layer; It can be seen as evidenced in col. 8, lines 63-64 of Akinwande et al., (US 9869651 B2), graphene is a two-dimensional material). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Sunano with Harada discloses The device of claim 4 as discussed above. Harada further discloses: wherein said two-dimensional material is graphene ([0051] and fig. 1 disclose “A portion of the graphene film 105 is exposed from the protective film 109 and is exposed to gas” and is therefore the sensing layer; It can be seen as evidenced in col. 8, lines 63-64 of Akinwande et al., (US 9869651 B2), graphene is a two-dimensional material). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Sunano with Harada discloses The device of claim 1 as discussed above. Sunano further discloses: wherein an adhesive layer is deposited at a junction of said plasma treatment layer and said metal electrode (page 10, lines 24-25 and page 11, lines 1-2 disclose “a paste of a heat resistant metal powder such as platinum is printed and sintered on the electrically insulative substrate such as alumina to form the desired platinum electrodes”; the plasma treatment layer is disposed on the insulation layer and substrate; therefore the formation of the electrodes that are sintered to the substrate creates an adhesive between the electrodes and the plasma layer). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Claims 7‐12 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano in view of Harada, and in further view of Kim et al., (KR 20110000917 A), herein referred to as “Kim.”
Regarding Claim 7, Sunano discloses: A gas sensing device (Abstract discloses a gas sensor), comprising: a substrate (Abstract and fig.2(a) disclose a substrate 1); wherein said array plasma treatment layer is formed on said insulation layer  (page 8, lines 21-25 disclose the well-known process of plasma spray coating; the plasma spray coating is spray-coated onto an electrically insulative substrate), each of said plurality of plasma treatment areas includes: a metal electrode formed on a surface of said each of said plurality of plasma treatment areas (Abstract and fig. 2(a) disclose electrodes 2 and 2’; fig. 2(a) disclose that the electrodes are mounted to substrate; since plasma spray coating coats the substrate, the electrodes are therefore formed on the surface of the plasma treatment layer); and a sensing layer formed on a surface of said each of said plurality of plasma treatment areas and said metal electrode (Abstract and fig. 2(a) disclose “a layer 3 of a sensitive material formed on an electrically insulating substrate 1 and electrodes 2,2’”; since plasma spray coating coats the substrate, the sensing layer is therefore formed on the electrodes and the plasma treatment layer as shown in fig. 2(a)).  Sunano is silent on an insulating layer formed on said substrate..
Harada discloses:  an insulating layer formed on said substrate ([0051] and fig. 1 disclose an insulating film 104 (i.e. insulating layer) formed on p-type layer 101; [0065] discloses that p-type layer 101 is a substrate).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Sunano with Harada.  This would have been obvious because the combination provides electrical insulation between the electrodes and the substrate and ground surfaces to increase proper performance of the sensor and minimize electrical faults/failures.
Sunano and Harada do not teach an array plasma treatment layer including a plurality of plasma treatment areas. 
Kim teaches an array plasma treatment layer including a plurality of plasma treatment areas (page 4, para. beginning with “In an exemplary embodiment…” and fig. 1(a), (b) and (c) disclose “the sensor array 100 may include an insulating substrate 110, a temperature sensitive film 120 for obtaining temperature information, an insulating film 130, and an electrode pattern array as illustrated in FIGS. 1B and1C. 142, 144, 146, 148 and gas sensitive film arrays 152, 154, 156, 158 for gas sensing”; Kim discloses providing multiple gas sensing substrate devices in an array configuration).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Sunano and Harada with Kim.  This would have been obvious because the combination provides the ability to sense multiple gases with a simplified manufacturing process (Kim, Abstract).
Regarding Claim 8, Sunano, Harada and Kim disclose The device of claim 7 as discussed above. Sunano further discloses: wherein a material of said plural of plasma treatment areas is halide (page 9, lines 13-14 discloses that the plasma spray coating is a film; page 9, lines 22-23  disclose that the film can be a halide). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Regarding Claim 9, Sunano, Harada and Kim disclose The device of claim 8 as discussed above. Sunano further discloses: wherein said halide is carbon tetrafluoride (CF4) (page 9, lines 13-14 discloses that the plasma spray coating is a film; page 9, lines 22-23  disclose that the film can be a halide; It can be seen as evidenced in [0062] of Hsieh et al., (US 20180078782 A1),  CF4 is a halide; one of ordinary skill in the art is capable of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP §2143-E)). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Regarding Claim 10, Sunano, Harada and Kim disclose The device of claim 7 as discussed above. Harada further discloses: wherein a material of said sensing layer is a two-dimensional material ([0051] and fig. 1 disclose “A portion of the graphene film 105 is exposed from the protective film 109 and is exposed to gas” and is therefore the sensing layer; It can be seen as evidenced in col. 8, lines 63-64 of Akinwande et al., (US 9869651 B2), graphene is a two-dimensional material). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 11, Sunano, Harada and Kim disclose The device of claim 10 as discussed above. Harada further discloses: wherein said two-dimensional material is graphene ([0051] and fig. 1 disclose “A portion of the graphene film 105 is exposed from the protective film 109 and is exposed to gas” and is therefore the sensing layer; It can be seen as evidenced in col. 8, lines 63-64 of Akinwande et al., (US 9869651 B2), graphene is a two-dimensional material). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Regarding Claim 12, Sunano, Harada and Kim disclose The device of claim 7 as discussed above. Sunano further discloses: wherein an adhesive layer is deposited at a junction of said plural of plasma treatment areas and said metal electrode (page 10, lines 24-25 and page 11, lines 1-2 disclose “a paste of a heat resistant metal powder such as platinum is printed and sintered on the electrically insulative substrate such as alumina to form the desired platinum electrodes”; the plasma treatment layer is disposed on the insulation layer and substrate; therefore the formation of the electrodes that are sintered to the substrate creates an adhesive between the electrodes and the plasma layer). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863